Citation Nr: 1218953	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-09 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for residuals of a miscarriage, status post dilation and curettage.

4.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a right foot fracture.

5.  Entitlement to an initial compensable evaluation for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to June 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated March 2008, the RO granted service connection for residuals of a fracture of the right foot and migraine headaches.  Noncompensable evaluations were assigned for each of these disabilities, effective April 2007.  In addition, the RO denied service connection for lumbosacral strain, a left foot disability, and for residuals of a miscarriage, status post dilation and curettage.  The Veteran disagreed with the denials of service connection and the ratings assigned for her service-connected disabilities.  In a February 2009 rating decision, the RO assigned a 10 percent evaluation for the Veteran's service-connected right foot disability, effective April 2007. 

The Board notes that the March 2008 rating decision also denied service connection for pyelonephritis.  The Veteran's notice of disagreement specifically included this issue, but neither the statement of the case nor the supplemental statement of the case addressed it.  This matter is, accordingly, referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran indicated on her substantive appeal submitted in March 2009 that she wanted to testify at a video conference hearing before a Veterans Law Judge.  A hearing was scheduled for September 2010, but the Veteran failed to report for it.  An October 2011 notation in the file indicates the Veteran's Board hearing was supposed to be rescheduled, but she had apparently not received any information about the hearing.  In a statement received at the Board in May 2012, the Veteran declined a video conference hearing and requested a travel Board hearing.  Thus, remand is appropriate to schedule a Board hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a hearing before a Veterans Law Judge of the Board, in accordance with applicable provisions.  The appellant and her representative should be notified of the time and place to report.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


